Title: Idea Concerning a Lottery, [January 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, January, 1793]

In concerting a lottery, with a view to the best success of the undertaking—the following points seem necessary to be attended to—
1   That it be simple and summary; because it will be more readily understood by every body & the imagination will see fewer obstacles between hope and gratification.
2   That the Tickets be at a low price and within the reach of great numbers. The Rich or adventurous can then purchase a greater number to bring their chances to the same ratio with higher prices; and the less rich or more cautious can take a chance without putting much to risk. Every body, almost, can and will be willing to hazard a trifling sum for the chance of a considerable gain.
3   That there be rather a small number of large prizes or a considerable number of considerable prizes than a great number of small prizes; for adventurers would as leave lose altogether as acquire trifling prizes and would prefer a small chance of winning a great deal to a great chance of winning little. Hope is apt to supply the place of probability and the Imagination to be struck with glittering though precarious prospects. It may be suspected that in this country the middle course will best succeed; that is a considerable number of considerable prizes. Moderate sums will appear here great to far the greatest number of adventurers. And if the sum which may be raised should be raised successively, it may be well to have such a number of prizes as will raise conversation of winnings within a number of little circles.
Taking these principles as guides and supposing 30000 Dollars (including charges) the sum to be raised—the following scheme may perhaps not be ineligible.


50000 Tickets each at 4 Dollars
200 000


Deduct sum to be raised
  30 000


Difference will be the Total amt. of the prizes
 170 000










Prizes


1

20 000


3

each
10000

30 000


6

each
5000

30 000


10

each
1000

10 000


10

each
500

40 000


400

each
100

40 000


500




170 000


It will probably be found easier to raise the sum allowed to be raised in different portions than in an entire sum. I should not think 30 000 likely to be beyond the reach of pretty easy accomplishment.
Offices for the sale of Tickets ought to be opened at Powles Hook on the North River and at  on the Delaware. This will render Philadelphia & New York the markets.
Perhaps it will be most adviseable to draw the lottery at Powles Hook.
It is not certain that the following scheme would not succeed much better.








Prizes


1

50 000


1.

20 000


5.

each
10000

50 000


50

each
1000

50 000







170 000


